Citation Nr: 0939014	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-04 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected residuals of a gunshot wound, left foot, 
with early posttraumatic arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had honorable active military service from 
June 1978 to June 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  During the course of the appeal, the Veteran 
moved, and his file was permanently transferred to the Waco, 
Texas RO.

In July 2009 the Veteran testified before the undersigned 
Acting Veterans Law Judge in a hearing at the RO. A 
transcript of that testimony is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  Residuals of a gunshot wound, left foot, with early 
posttraumatic arthritis, are characterized by symptoms most 
closely approximating moderately severe.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a gunshot wound, left foot, with early 
posttraumatic arthritis are not met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.21, 4.40, 4.45, 4.71a (2009).


	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.

In September 2004 the RO sent the Veteran a letter advising 
him that to establish entitlement to increased evaluation the 
evidence must show that the service-connected disability had 
increased in severity.  The letter discussed the types of 
medical and lay evidence acceptable toward showing such an 
increase, and the Veteran had an opportunity to respond prior 
to the issuance of the rating decision on appeal in March 
2005.

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim on appeal and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that the letter above satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained from the 
claimant and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).

The letter advised the Veteran that VA is responsible for 
getting relevant records in the custody of any Federal 
department or agency, and that VA would provide medical 
examination as appropriate.  The letter also advised the 
Veteran that VA would make reasonable efforts the get 
relevant records not held by a Federal agency, but that it is 
the responsibility of the claimant to ensure that VA receives 
all requested records not in the possession of a Federal 
agency.

The letter advised the Veteran that he could submit lay 
statements from persons who could describe from their 
personal observation in what manner his disability had become 
worse.  The letter specifically advised the Veteran, "If 
there is any other evidence or information that you think 
will support your claim, please let us know. If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claims on appeal, and the 
Veteran was afforded ample opportunity to submit such 
information and/or evidence.  The Veteran had ample 
opportunity to provide additional evidence prior to the most 
recent SSOC in December 2008.

At no point during the course of this appeal has the Veteran 
or his representative informed the RO of the existence of any 
evidence-in addition to that noted below-that needs to be 
obtained prior to appellate review.

Hence, the Board finds that any arguable failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claim is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2009).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  
This was accomplished in the SOC, which suffices for Dingess.

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished in a September 2007 letter.

There is also no indication whatsoever that any additional 
action is needed to comply with the duty to assist the 
Veteran in connection with the claim on appeal.

The Veteran's complete service treatment record (STR) and his 
post-service VA and relevant non-VA medical records are in 
the claims file.  Neither the Veteran nor his representative 
has identified, and the file does not otherwise indicate, 
that there is any existing medical or non-medical evidence 
that should be obtained before the appeal is adjudicated.

The Veteran was afforded a hearing before the Board in 
July 2009.  As noted in more detail below, the Veteran has 
been afforded several VA medical examinations during the 
course of the appeal, most recently in October 2008.  The 
Veteran has not asserted, and the record does not show, that 
his symptoms have worsened since the last examination.

Under these circumstances, the Board finds the Veteran is not 
prejudiced by the Board proceeding, at this juncture, with an 
appellate decision on the claim herein decided.

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.

The assignment of a particular Diagnostic Code (DC) is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In reviewing a 
claim for higher rating, VA must consider which DC or DCs are 
most appropriate for application in the veteran's case and 
provide an explanation for the conclusion.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods during the period of 
the Board's review, beginning on August 24, 2004 (the date 
the Veteran's claim for increased rating was received by the 
RO).  The Board's adjudication accordingly satisfies the 
criteria of Hart.

STRs show that in 1978, the Veteran received a gunshot wound 
to the webspace between his first and second toes on his left 
foot.  Throughout his time on active duty, the Veteran was 
treated for pain and posttraumatic arthritis as a result of 
this injury.

In May 1982, the RO granted service connection for a gunshot 
wound of the left foot with early posttraumatic arthritis.  A 
noncompensable (zero percent disabling) evaluation was 
assigned.

The Veteran's present claim for increased rating was received 
in August 2004.

The rating criteria for injuries of the foot are as follows:  
A rating of 10 percent is assigned for moderate symptoms.  A 
rating of 20 percent is assigned for moderately severe 
symptoms.  A rating of 30 percent is assigned for severe 
symptoms.  A rating of 40 percent is assigned with actual 
loss of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The terms "moderate," "moderately severe" and "severe" 
are not defined in the rating schedule.  Rather than applying 
a mechanical formula, VA must evaluate all the evidence to 
the end that its decisions are "equitable and just."  
38 C.F.R. § 4.6.  

Where medical evidence shows claimant has arthritis, and 
where the diagnostic code applicable to the disability is not 
based on limitation of motion, such as DC 5284, a separate 
rating may be assigned if there is additional disability due 
to limitation of motion.  VAOPGCPREC 23-97 (July 1, 1997); 
see also Hicks v. West, 8 Vet. App. 417 (1995).

Painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under DC 5003, 
even though there is no actual limitation of motion.  
VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).

In this case, a private treatment record dated in 
February 2004 shows the Veteran had a history of gout and a 
history of gout in his family.  The examiner provided a 
diagnosis of left toe pain, probable gout.  An August 2004 X-
ray report of the left foot from the Austin Radiological 
Association revealed no fractures or other bone or joint 
abnormalities.  It was noted that the soft tissues were 
normal.

On VA fee-basis examination in October 2004, the Veteran 
complained of pain, weakness, stiffness, swelling and fatigue 
in his left foot.  It was noted the Veteran had lost about 
four days from work at the most at one time due to his 
disorder.  The examiner observed the Veteran's posture and 
gait was normal.  Examination of the feet for any signs of 
abnormal weight bearing was negative.  It was noted the 
Veteran required the use of crutches at times.  Upon 
examination the examiner found no painful motion, disturbed 
circulation, weakness or atrophy of the musculature on the 
left; however, tenderness of the left foot was observed.  It 
was further observed the Veteran did not have flat feet and 
there were no signs of deformity.  While there was slight 
tenderness on the left, examination of the Achilles revealed 
good alignment bilaterally.  It was noted that the Veteran 
did not have claw feet.  Dorsiflexion of all toes produced 
some pain to toes on the left.  Dorsiflexion of the ankle 
joint revealed some limitation on the left.  Palpation of the 
metatarsal heads of the toes produced slight tenderness on 
the left.  Hammer toes, Morton's Metatarsalgia, and hallux 
valgus were absent.  It was noted the Veteran had limited 
function for standing and walking.  The examiner stated the 
Veteran did not require corrective shoe wear.  It was also 
noted that the Veteran worked as an operating room 
technician, and he had difficulty with his occupation and 
activities of daily living.

An X-ray of the Veteran's left foot taken at a VA facility in 
March 2005 revealed osteoarthritic changes at the first and 
second metatarsophalangeal joints.  A VA podiatrist indicated 
in April 2005 that the Veteran had a probable neuroma of his 
left foot.  The Veteran was given orthofeet insoles to help 
offload the second metatarsal head area.

In August 2007, the Veteran stated that his foot had hurt for 
many years.  He stated that foot specialists had told him 
that he could get surgery, but the positive effects of the 
surgery would not last.  The Veteran said that his foot 
injury prevented him from sleeping because of the pain.  
After being on his foot for extended periods of time, 
medicine would take a considerable length of time to relieve 
his pain.

On VA examination in September 2007, the Veteran reported 
that his foot pain rated a 7 on a 0 (low) to 10 (high) pain 
scale.  He complained of weakness, stiffness, swelling, heat, 
redness, fatigability, and lack of endurance.  He reported 
flare-ups three to four times a week with prolonged walking 
and standing.  The Veteran said that he was unable to 
ambulate until the pain passed.  It was noted that the 
Veteran used a cane and crutches.  The examiner said the 
Veteran was a surgical supply specialist and had to miss 45 
days of work in the past year due to his foot disability.  It 
was further noted the foot disability had no effect on the 
Veteran's activities of daily living.  The Veteran could 
stand for five minutes and walk a quarter of a mile.  On 
objective examination the feet were bilaterally symmetrical 
and appeared normal.  There was no change in motion upon 
repeated and resisted testing of the ankles and toes.  The 
examiner opined the Veteran was able to invert, evert, stand 
on his heels, toes and squat without difficulty.  The Veteran 
used a cane to favor his right side with putting full 
pressure on his injured left foot.  No callosities, 
breakdown, unusual shoe wear pattern, skin and vascular 
changes, hammertoes, high arch, clawfoot, or flatfoot was 
noted.  Weightbearing and Achilles tendon alignment were 
deemed normal.  Normal flexion and extension of the 
metatarsophalangeal joint of the great toe was noted.  
Magnetic resonance imaging (MRI) from December 2006 revealed 
a small subchondral cyst in the first metatarsal head with no 
fractures or dislocation.  The ligaments, tendons and 
musculature about the foot were deemed normal in signal and 
appearance.

A VA treatment note from December 2006 shows the Veteran had 
been released from the hospital for an overdose of 
medications after his wife left him.  It was noted the 
Veteran drank a pint of whiskey and used cocaine nightly.  He 
had not been to work for three weeks, and he said that his 
boss would not let him come back until he had a note stating 
he was able to work.

In May 2008, the Veteran stated that he was on increased pain 
medication for his foot.  He said that his foot interfered 
with his everyday activities since he was unable to stand for 
any length of time.

A VA treatment record from September 2008 shows the Veteran 
had stopped working because his job required him to be on his 
feet.  On VA examination in October 2008 the Veteran reported 
sharp pain on the bottom of his first and second 
metatarsophalangeal joints that rated a 4 on a 0 (low) to 10 
(high) pain scale.  He said that pain upon ambulation rated 
an 8 to 10 without medication and a 6 with medication.  He 
rested his left foot about every one block after walking.  A 
lack of endurance without swelling was noted.  It was 
observed that the Veteran had gained 35 pounds since 
March 2005 and had central-type obesity.  The Veteran 
reported he had quit working as an operating room technician 
three months previously due to foot pain while standing for 
long periods.  The Veteran had previously tried steroid shots 
which gave him a brief benefit.  On objective examination the 
Veteran had a low arch but no hallux valgus.  The left ankle 
was not affected; it was deemed normal with asymptomatic 
motion.  Tenderness over both the first and second 
metatarsophalangeal joints was observed without swelling or 
callosities.  The range of motion of the toes was observed to 
be painful.  No edema or instability were present, but there 
was some weakness and guarding.  There were no callosities, 
breakdown, or unusual shoe wear pattern.  No hammertoes, 
clawfoot, or other deformities were present.

VA outpatient records from March 2005 through November 2008 
show that the Veteran complained regularly of foot pain.

During his July 2009 hearing before the undersigned Acting 
Veterans Law Judge the Veteran stated he experienced sharp 
pain and could not stand for long periods of time.  He said 
that he experienced swelling.  He could not complete mowing 
his lawn due to foot pain.  He experienced sharp pain every 
day when he walked and put pressure on his foot.  He took 
Gabapentin, Hydrocodone, and Methadone.  He indicated he had 
been issued a cane and shoe inserts to assist with walking.  
He said he worked as an operating room technician and could 
not stand for long periods of time.  He had stopped working 
five or six months previously.  He felt his symptoms were 
moderate and severe.  He tried to stay off of his feet as 
much as he could.

Based on careful review of the medical and lay evidence 
above, the Board finds the criteria for an evaluation in 
excess of 10 percent for the service-connected residuals of a 
gunshot wound, left foot, with early posttraumatic arthritis 
are not met.  The symptoms attributable to the Veteran's 
service-connected left foot disorder are best described as 
moderate.  In this matter, the Board observes that while the 
Veteran's foot has been described as tender and painful on 
motion, X-rays have consistently been negative for fractures 
or abnormalities other than arthritis.  This arthritis has 
not been described in the VA examination reports as 
moderately severe or severe.  On all three VA examinations, 
the examiners have observed the Veteran has good or normal 
range of motion of his left foot.  This motion has not been 
diminished on repetitive use.  While the Veteran clearly 
experiences pain in his left foot, the objective examination 
reports indicate that his symptoms are moderate.

The Veteran's current 10 percent rating satisfies the minimum 
rating for painful arthritis specified in Lichtenfels.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).   
Accordingly, in addition to the medical evidence above the 
Board has carefully considered the lay evidence proffered by 
the Veteran, including his correspondence to VA and his 
testimony before the undersigned Acting Veterans Law Judge, 
in which he described the severity of his symptoms and 
explained why he felt himself to be entitled to higher 
evaluation.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, even affording the Veteran full competence and 
credibility, there is nothing in his testimony or his 
correspondence showing that he is entitled to more than the 
currently assigned schedular rating.

The Board has considered whether there is any other schedular 
basis for granting a higher or separate rating for any 
portion of the period on appeal, but has found none.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2009).  The Court has held that the threshold 
factor for extra-schedular consideration is a finding on the 
part of the RO or the Board that the evidence presents such 
an exceptional disability picture that the available 
schedular evaluations for the service-connected disability at 
issue are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for the 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extra-schedular consideration is required.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not 
required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.

In making this determination the Board has considered the 
benefit-of-the-doubt doctrine.  However, the evidence in this 
case preponderates against the claim and that doctrine is not 
for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
service-connected residuals of a gunshot wound, left foot, 
with early posttraumatic arthritis, is denied.



____________________________________________
J. H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


